Per Curiam.

This was an action to quiet title. The plaintiff claimed under a deed from her husband, the defendants under a sheriff’s deed based upon a judgment against the husband. The plaintiff’s title prevailed. Several technical questions of practice have been argued, but as the cause was fully and fairly tried upon the evidence notwithstanding them, they in no wise affect the merits, and are therefore unimportant at this time, as we have frequently decided. Appellant’s main contention is based upon a charge of fraud, but we think the proof clearly warrants the findings, and the judgment is affirmed.